Order filed September 10, 2013.




                                      In The

                      Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00154-CR
                                   ____________

                          EPIFANIO ACUNA, Appellant

                                        V.

                        THE STATE OF TEXAS, Appellee


                     On Appeal from the 183rd District Court
                             Harris County, Texas
                         Trial Court Cause No. 1374428


                                     ORDER

         This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State's Exhibit 9, a
video.
      The clerk of the 183rd District Court is directed to deliver to the Clerk of
this court the original of State's Exhibit 9, a video, on or before September 27,
2013. The Clerk of this court is directed to receive, maintain, and keep safe this
original exhibit; to deliver it to the justices of this court for their inspection; and,
upon completion of inspection, to return this original exhibit to the clerk of the
183rd District Court.



                                   PER CURIAM




                                           2